Citation Nr: 1615122	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as basal cell carcinoma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In October 2008 the RO, in pertinent part, denied service connection for basal cell carcinoma of the face and Agent Orange exposure.  The RO, in pertinent part, denied service connection for diabetes mellitus type II and entitlement to a TDIU in June 2013.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issues of service connection for skin cancer and diabetes mellitus, type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran seeks compensation for his exposure to herbicides as a result of his service in Vietnam.



CONCLUSION OF LAW

Herbicide exposure is not a disability within the meaning of applicable laws and regulations. 38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation for his exposure to herbicides during his service in Vietnam.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In this case, the Veteran had service in Vietnam from March 1969 to March 1970.  Therefore, he is presumed to have been exposed to an herbicide agent during service.  The Veteran has asserted entitlement to service connection for certain disabilities, one of which he is being compensated for as presumptively related to his exposure to herbicides; and some of which are noted in the remand section below.  However, he also has submitted a general claim for service connection for Agent Orange, without identifying a disability that has developed as a result of exposure an herbicide agent. 

Exposure to herbicides, in and of itself, is not a disability for which compensation can be granted under VA law.  See Winsett v. West, 11 Vet. App. 420 (1998); see also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Therefore, the aspect of the Veteran's claim that is currently on appeal to the Board that he should receive compensation for herbicide exposure, does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, in the circumstances of this case, where there is no legal basis for eligibility for mere exposure to herbicides, the notice and assistance requirements of the VCAA are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 


ORDER

Entitlement to service connection for Agent Orange exposure is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, which is a disease that is presumptively related to herbicide exposure.  The Veteran had service in Vietnam during the Vietnam Era; so he is presumed to have been exposed to herbicides during his service in Vietnam.  While medical records show that the Veteran has been diagnosed with impaired fasting glucose in November 2011, they do not show that he has been diagnosed with diabetes mellitus.  Nonetheless, a physician statement in June 2012 notes that the Veteran had a diagnosis of impaired fasting glucose and more likely had diabetes mellitus type II given his persistent sugars greater than 200 mg/dl.  He was continued on metformin.  Subsequent treatment records, however, do not show a diagnosis of diabetes mellitus.  A January 2013 glucose reading was within the normal range.  The Veteran testified at the Board hearing in February 2016 that he continued to carry a diagnosis of impaired glucose reading from a year and a half prior, and was still on medication for diabetes.  See February 2016 Board hearing transcript, pp. 9-10.  Additional development is warranted to determine whether the Veteran presently has diabetes mellitus type II.

The Veteran also seeks service connection for skin cancer, claimed as basal cell carcinoma.  He additionally noted in an August 2012 report of general information that he had squamous cell carcinoma below his mouth and chin.  He testified that he had basal cell carcinoma removed from his face in the 1980s and is asserting entitlement to compensation for the resultant scarring.  See, e.g., February 2016 Board hearing testimony, pp. 6-7.  The Veteran's representative also alluded to current lesions on the Veteran's face during the hearing.  Id. at 5-6.  A medical statement was submitted in May 2010 that the Veteran had been treated surgically for keratoacanthoma of the face in 1978 or 1979, although treatment records for this procedure were not provided.  

Basal cell carcinoma, keratoacanthoma, and squamous cell carcinoma are not presumptively related to herbicide exposure.  However, this does not prevent the Veteran from receiving compensation if they are otherwise shown to be related to service on a direct basis.  As the Veteran was presumably shown to be exposed to herbicides in service and has a history of treatment for keratoacanthoma of the face, with possibly currently active lesions, a medical opinion is warranted to determine whether there is any relationship between these.

With respect to the Veteran's claim for a TDIU, the record shows that the Veteran stopped working in approximately September 2012 and that his highest level of education is a college degree.  See, e.g., Social Security Administration (SSA) October 2014 decision; February 2016 Board hearing testimony, p. 19.  The Veteran met the schedular criteria for a TDIU on October 24, 2012, when his coronary artery disease was assigned a 100 percent rating.  Effective, April 5, 2013, his coronary artery disease was assigned a 60 percent rating, for a combined service-connected disability rating of 80 percent, effective April 5, 2013.  A medical opinion is warranted to determine whether the Veteran has been rendered unemployable as a result of his service-connected disabilities during the course of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for dermatology treatment, including scarring and/or skin cancer, or diabetes from the VAMC in Indianapolis dated from August 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment he has received for skin cancer or diabetes.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of any skin cancer.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify whether the Veteran presently has any skin cancer, including squamous cell carcinoma or basal cell carcinoma, or residuals from removal of the keratoacanthoma of the face in 1978 or 1979.  

Then the examiner also should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any present skin cancer or residuals from skin cancer removal had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to Agent Orange during his service in Vietnam; or manifested within the first year after separation from military service.

In making these assessments please consider that the Veteran served in the Republic of Vietnam from March 1969 to March 1970, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the above requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain whether the Veteran presently has diabetes mellitus type II.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Thereafter, provide for a VA examination and medical opinion as to the functional impairment (especially including occupational impairment) caused by the Veteran's service-connected disabilities, either separately, or in combination with each other.  

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected coronary artery disease, posttraumatic stress disorder, hearing loss, and tinnitus (as well as any additional disability that has been granted service connection by the RO as a result of this Board remand), as distinguished from any nonservice-connected disability.  The requested opinion must also take into consideration the relevant employment history and educational history.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

7.  Based on the opinion provided, determine whether referral to the Director of Compensation Service is warranted to determine whether the Veteran is entitled to a TDIU on an extraschedular basis for the period prior to October 24, 2012.

8.  Finally, readjudicate the remaining claim of service connection for skin cancer and diabetes mellitus, and entitlement to a TDIU with consideration of all relevant evidence submitted since the April 2014 supplemental statement of the case for skin cancer, April 2015 statement of the case for diabetes mellitus type II, and September 2015 statement of the case for TDIU.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


